      Case 3:18-cr-00500-B Document 96 Filed 02/02/20         Page 1 of 1 PageID 879

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA

 v.                                             No. 3:18-CR-500-B

 CHRISTOPHER A. FAULKNER

                                   NOTICE OF APPEAL

         Notice is hereby given, pursuant to 28 U.S.C. § 1292, that defendant Christopher

A. Faulkner hereby appeals to the United States Court of Appeals for the Fifth Circuit

from the order entitled MEMORANDUM OPINION AND ORDER entered by U.S.

District Judge Jane J. Boyle on January 23, 2020 (ECF Doc. No. 95) in its entirety.


                                          Respectfully submitted,

                                          /s/ Kevin B. Ross
                                          KEVIN B. ROSS
                                          State Bar of Texas Card No. 24033030


                                          LAW OFFICE OF KEVIN B. ROSS, P.C.
                                          8150 N. Central Expressway
                                          Suite M2070
                                          Dallas, Texas 75206
                                          (214) 731-3151
                                          Fax (214) 594-8988
                                          kbr@rosscrimlaw.com


                                 CERTIFICATE OF SERVICE

       I certify that on February 2, 2020, I electronically filed the foregoing document
with the Clerk of the Court for the United States District Court, Northern District of
Texas, using the electronic case filing system of the Court. The electronic case filing
system sent a “Notice of Electronic Filing” to all attorneys who have consented in writing
to accept this Notice as service of this document.

                                                  /s/ Kevin B. Ross
                                                  KEVIN B. ROSS
Notice of Appeal - Page 1 of 1
